ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-4, 7, 10-13, 16, 17 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1-4, the closest prior art does not disclose or render obvious the centerbody assembly having an integral inlet fitting and an integral outlet fitting extending from the back surface of the centerbody, in combination with the remainder limitations of the base claim.
Regarding claim 7, the closest prior art does not disclose or render obvious the centerbody assembly further comprising separate inlet and outlet fittings extending from the backside diaphragm, in combination with the remainder limitations of the claim, base claim and any intervening claims.
Regarding claims 10-13, the closest prior art does not disclose or render obvious the valve having an integral inlet fitting and an integral outlet fitting extending from the back surface of the centerbody, in combination with the remainder limitations of the base claim.
Regarding claims 16 and 17, the closest prior art does not disclose or render obvious the valve further comprising separate inlet and outlet fittings extending from the backside diaphragm, in combination with the remainder limitations of the claim, base claim and any intervening claims.
Regarding claim 20, the closest prior art does not disclose or render obvious the valve, wherein the backside diaphragm includes an inlet opening and an outlet opening, in combination with the remainder limitations of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270-3458 and direct fax number is (571)270-4458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAILEY K. DO/Primary Examiner, Art Unit 3753